DEL AM 1 del_am.htm DEL AM (Z Trim Holdings Inc. Letterhead) August 3, 2010 Securities and Exchange Commission Washington DC 20549-7010 Attn.: Mr. H. Roger Schwall,Branch Chief, Division of Corporation Finance Re: Registration Statement on Form S-1 Number 333-168372 (the “Registration Statement”) filed July 29, 2010 by Z Trim Holdings Inc. (the “Registrant”) Ladies and Gentlemen: The Registrant hereby amends the Registration Statement to include the following language on the cover page thereof: THE REGISTRANTS HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE
